Citation Nr: 0736483	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left foot bunion.

2.  Entitlement to an initial compensable evaluation for a 
right foot bunion.

3.  Entitlement to service connection for residuals of an 
injury to the coccyx.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.  In August 2007, the appellant appeared at 
a videoconference hearing held before the undersigned.  

In her hearing testimony and written statements, the 
veteran's contentions regarding the severity of her bilateral 
foot condition, as well as her secondary service connection 
claim, have included symptoms such as heel pain, over-
pronation, and fallen arches.  However, service connection is 
only in effect for bunions, as that was the disability 
claimed on her application for service connection, and not 
for any other foot condition.  Under these circumstances, the 
veteran's statements regarding other symptoms constitute a 
claim for service connection for other disabilities of the 
feet, including plantar fasciitis and pes planus.  These 
issues are referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  A left foot bunion is manifested by post-operative 
resection of the lateral aspect of the 5th metatarsal head, 
with complaints of functional impairment due to pain.

2.  A right foot bunion is manifested by post-operative 
resection of the lateral aspect of the 5th metatarsal head, 
with complaints of functional impairment due to pain.

3.  The veteran does not have residuals of an injury to the 
coccyx that may have occurred during service.

4.  A low back disability, diagnosed as degenerative disc 
disease, was first manifested more than one year after 
service, and is not related to service-connected bilateral 
bunions.  

5.  As a result of this decision, the veteran had been 
granted a compensable rating for her service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for a 10 percent rating for post-operative left foot 
bunion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5280 (2007).

2.  Since the effective date of service connection, the 
criteria for a 10 percent rating for post-operative right 
foot bunion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5280 (2007).

3.  Residuals of an injury to the coccyx were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A low back disability, diagnosed as degenerative disc 
disease, was not incurred in or aggravated by active service, 
and not proximately due to or aggravated by service-connected 
bilateral bunions.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

5.  In light of the compensable ratings assigned for the 
veteran's service-connected disabilities, a compensable 
evaluation for multiple noncompensable disabilities is 
precluded as a matter of law.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in July 2001, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the service connection claims.  She was also 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
September 2005, she was again provided this information, for 
her service connection claims, as well as her claim for a 
higher rating.  She was also told to provide any relevant 
evidence or information in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
March 2006, she was provided a letter informing her of 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although provided after the assignment 
of the rating and effective date in question, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this regard, once a decision has been made awarding 
service connection, a disability rating, and an effective 
date, § 5103(a) notice has served its purpose, as the claim 
has already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  She has now received notice, and has not 
alleged any prejudice resulting from timing of notice errors.  
Thus, there is no evidence that any notification error 
affected the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided as to the issue of service connection for a back 
disability.  As discussed below, there is no credible 
indication that any current coccyx disability is related to 
service; therefore, an examination as to that issue is not 
warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran testified at a Board hearing.  After her hearing, 
she submitted additional evidence, accompanied by a waiver of 
RO initial consideration of the additional evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  She has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

There is no allegation from the claimant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of her claim.  Throughout the appeal, she has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  Therefore, she 
is not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Higher Rating for Bunions

The veteran contends that her post-operative bunions warrant 
a compensable rating.  She contends that the bunion surgeries 
have not helped, and that she continues to suffer from 
constant pain in her feet, which limits her activities.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In a claim for 
a higher original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The veteran's post-bunionectomy residuals have been evaluated 
under diagnostic code 5280, which provides that unilateral 
hallux valgus, operated with resection of the metatarsal 
head, warrants a 10 percent rating.  38 C.F.R. Part 4, Code 
5280 (2007).  Under that diagnostic code, a 10 percent rating 
is also provided for severe, unilateral hallux valgus, if 
equivalent to amputation of the great toe.  Id.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service medical records show that the veteran was seen with 
bunions in February 1987 and in May 1991.  After service, she 
underwent bilateral bunionette surgery in May 1992.  In 
November 1993, she underwent fusion of the base of the 4th 
and 5th metatarsal to cuboid, and excision of accessory 
navicular, in the left foot.  According to December 1994 
correspondence from Dr. Lefkowitz, she continued to 
experience left foot pain.  

In August 2001, the veteran was evaluated by R. VanCourt, 
DPM.  The veteran complained of foot pain, as well as sciatic 
back pain and possible arthritis in the left foot.  On 
examination, there were no gross musculoskeletal 
abnormalities noted.  Subtalar and midtarsal joint range of 
motions were appropriate without pain or crepitus.  She had 
mild tenderness to palpation of the 4th and 5th metatarsals.  
She also had some pain to palpation of the plantar fascia.  
X-rays disclosed obvious resection of the lateral aspect of 
the 5th metatarsal head on both feet.  Diagnoses were 
bilateral plantar fasciitis, and degenerative joint disease 
of the 4th and 5th metatarsal cuboid joint.  

A VA podiatry clinic evaluation in May 2004 revealed a 
hypermobile flatfoot deformity, bilateral tailor's bunion 
deformity, prominent accessory bones and os tibialis, and 
normal pronation bilaterally with stance and gait.  She was 
prescribed orthotics.

On a VA examination in September 2004, the veteran complained 
of constant pain in the feet.  She also reported low back 
pain since 1996, radiating down the right leg.  On 
examination, she walked with a normal gait.  She was able to 
stand on her toes and heels without difficult.  Examination 
of the feet disclosed slight overpronation. She had normal 
contours of the back, and full range of motion, with 
complaints of pain.  The assessment was bilateral foot pain, 
status post bunionectomy; minor bilateral pes planus; minor 
bilateral foot degenerative joint disease; and mild 
lumbosacral multi-level degenerative disc disease.  

The podiatry consult in August 2001 noted "obvious resection 
of the lateral aspect of the 5th metatarsal head" on both 
feet.  Although not specifically noted on the VA examination 
or outpatient podiatry treatment records, neither was the 
absence of such symptoms observed.  Under diagnostic code 
5280, a 10 percent rating is warranted for unilateral hallux 
valgus, operated with resection of the metatarsal head.  
Based on this, it appears that the veteran's bilateral 
bunionectomies warrant a 10 percent rating for each foot.  In 
this regard, the rating schedule does not specify a 
particular metatarsal bone, or what portion of the metatarsal 
head must be resected, for a compensable rating.  The veteran 
has also continued to complain of pain in her bunions, 
alleging that the surgeries did not improve them.  The Board 
has considered the functional impairment due to pain and 
other factors.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Thus, the evidence presents a disability 
picture which more closely approximates a 10 percent rating 
for each foot, beginning the effective date of the grant of 
service connection.  See 38 C.F.R. § 4.7.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  

A higher rating is not warranted.  A 10 percent rating is the 
highest rating provided for the veteran's specific 
disability, and her other foot conditions are not service-
connected.  Likewise, although the veteran complains of 
painful scar tissue, the August 2001 podiatry evaluation by 
Dr. VanCourt disclosed well-healed surgical scars, and no 
tenderness in the scars has been shown.  Thus, a separate 
rating for scars is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2007); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  

III.  Service Connection 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Generally, to establish service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Residuals of Injury to Coccyx

The veteran contends that she suffers from chronic coccyx 
pain that began in service.  In written statements, and in 
testimony at her hearing, she stated that she injured her 
tailbone in service during boot camp when she accidentally 
sat down hard on someone's upward pointed, booted foot.  She 
said that she did not report this at the time, because she 
did not want to be sent back home.  She said that in the 
following weeks, she became constipated because of pressure 
on her tailbone, for which she did seek treatment.  She 
contends that during the remainder of her service, she 
suffered from pain the tailbone.  Since service, she has had 
many injections for pain in the tailbone, and has to sit on a 
special chair at work.  

As to the first element, current disability, records from M. 
Lefkowitz, M.D., show that in October 2002 the veteran was 
treated for coccydynia.  Other evidence shows coccyx or 
tailbone pain, without X-ray abnormalities.  Coccydynia is 
pain in the coccygeal region.  Stedman's Medical Dictionary, 
374 (27th ed., 2000).  As such, coccydynia may not meet the 
requirement of a current tailbone disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Concerning the second element, in-service incurrence, service 
medical records do not show any tailbone complaints in 
service.  Service medical records show that in November and 
December 1986, the veteran was treated for severe 
constipation.  Although she said she had never had the 
problem before, no mention of her tailbone was made.  
However, the veteran is competent to give evidence about what 
she experienced; for example, she is competent to report that 
she had certain injuries during service or that she 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

However, because the third element, competent evidence of a 
nexus between the current disability and the claimed in-
service disease or injury, has not been satisfied, it is not 
necessary to reach a final decision (or order additional 
development) as to the first two elements.  

First, as a layperson, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, while she is 
competent to state that she was (in essence) kicked in 
service and suffered from coccyx pain since that incident, 
she is not competent to state that her in-service 
constipation resulted from a tailbone injury, or medical 
relate any current coccyx disability to an in-service 
incident.  

Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, while competent to state 
that she has suffered from coccyx pain since the in-service 
incident, the weight and credibility to be assigned to this 
contention must be evaluated in light of the evidence as a 
whole.  Probative to this issue is the fact that the service 
medical records do not show any mention of a tailbone injury, 
including when she was evaluated for constipation. 

After service, medical records dated from 1992 to 2007 first 
show complaints of pain in the tailbone in 1996, and the 
coccygeal pain noted at that time was attributed to a recent 
pregnancy.  Specifically, K. Coldwell, M.D., noted, in August 
1996, that the veteran complained that she "still" had tail 
bone pain.  She had given birth by caesarian section about 5 
months earlier, and had suffered from a sore tail bone at the 
end of her pregnancy.  Currently, she had difficulty getting 
out of a chair, and also had left hip pain.  X-rays of the 
coccyx were normal.  In September 1996, it was noted that she 
still had persistent coccyx pain.  

Records from M. Lefkowitz, M.D., show that in April 1997, the 
veteran was seen for evaluation of her tailbone.  She had had 
a child a year ago, and had continued to have pain in her 
tailbone.  She had no radicular symptoms, although in the 
past she had had trouble with right-sided sciatica.  On 
examination, she was tender over the tip of the coccyx.  The 
impression was coccydynia, without evidence of sciatica, and 
he injected the coccyx with Kenalog, as her symptoms had 
"now persisted for a year."  The following month, he noted 
a lengthy history of pain in her tailbone, and he gave her 
another injection for symptoms of coccydynia.  In September 
1997, she still had coccyx pain (her only problem was noted 
to be with her coccyx).    

In February 1998, she was evaluated by S. Slivka, M.D., for 
increased pain in her tailbone.  She had previously had two 
cortisone injections, and received another one on that date.  
According to the office note, her "problems started while 
pregnant with her one and only child."  In November 1998, it 
was noted that she had had a baby six weeks earlier, and had 
been having problems with increasing pain in her coccygeal 
region.  She had to sit for prolonged periods while nursing, 
which aggravated the preexisting coccydynia problem.  She 
received another injection.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Both Dr. Lefkowitz and Dr. Slivka separately and explicitly 
attributed the onset to the pregnancy which resulted in the 
birth of her first child, in March 1996.  Dr. Coldwell also 
noted the veteran's tailbone pain as having occurred during 
her pregnancy.  All of these statements were reported close 
in time to the symptoms.  These medical records, which not 
only attribute the onset of her coccygeal pain to a pregnancy 
in 1995 and 1996, but make no mention of any history of in-
service symptoms, constitute negative evidence which weighs 
against the claim that her post-service coccygeal pain 
resulted from an injury in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Evidence in the veteran's favor consists of her own 
statements, as well as a Berger Health System physical 
therapy evaluation dated in February 2001, showing the 
veteran's treatment for lumbar sprain.  The evaluation 
included a complete medical history, including a history of 
coccygeal problems since 1986 when a boot hit upwards on the 
tailbone when she was in the Marine Corps.  In addition, in 
June 2002, she was evaluated by N. Alan, M.D.  The medical 
history included a report of a "tailbone injury in 1986."  
However, these records are simply notations of the history 
reported by the veteran at the time, with no medical 
conclusions.  Information in a medical record which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  Thus, these records do not add 
to the probative value of the veteran's own statements.

In assessing the evidence, the service medical records, which 
were recorded contemporaneously to the events in question, 
are more probative than the veteran's current recollections 
of events that occurred many years earlier.  Similarly, other 
records compiled closer in time to the specific events are 
generally deemed more accurate than recollections made years 
later, and thus are more probative.  In this case, there is 
no record dated prior to 2001-lay or medical-which 
attributes the onset of the veteran's tailbone disorder, 
diagnosed as coccydynia, to service.  Moreover, the earliest 
records mentioning the condition, and showing treatment for 
it, are dated from 1996 to 1998, and unanimously attributed 
the onset to a recent pregnancy.  

For these reasons, the Board finds the objective medical 
evidence of treatment for coccydynia from 1996 to 1998, with 
two physicians explicitly attributing the condition to 
pregnancy, and a third reporting the veteran's history given 
at that time as beginning with the pregnancy, more persuasive 
than the veteran's 2001 and later statements, attributing the 
onset to a kick in the tailbone in 1986.  These statements, 
especially when considered together with the absence of any 
complaints in the service medical records, or other 
contemporaneous evidence attributing the onset to service, 
during the years from 1986 to 2001, establishes that the 
veteran's current coccydynia is related to post-service 
events.  In light of this intervening evidence, the veteran's 
current contentions do not constitute an indication of 
disability or persistent or recurrent symptoms of a 
disability that may be associated with service.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



B.  Back Disability

The veteran contends that she has a back disability that 
results from her service-connected bilateral foot condition.  
She believes that her back condition was caused by over-
pronation due to her service-connected foot disability.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records do not show any back complaints or 
abnormal findings.  After service, records from Brock 
Chiropractic show the veteran's treatment beginning in August 
1993; on her initial questionnaire, she reported occasional 
low back pain.  On examination in September 1993, Lasegue's 
sign was positive.  She complained of left buttock pain, 
which she said she had had previously, but was now in the 
right as well.  Later she complained of low back pain.  

Dr. Lefkowitz, in October 1995, wrote regarding the veteran's 
increasing back pain with her pregnancy.  He stated that her 
gynecologist had informed her it was likely related to the 
pregnancy and increased weight.  She did not have any 
radicular symptoms or incontinence, and Dr. Lefkowitz was 
unable to obtain any other tests at that time, such as X-
rays, due to her pregnancy.  According to her gynecology 
records, in November 1995, she had low back pain, shooting 
down both legs.  It was noted that she had experienced 
problems in the past with sciatica, and it was suspected that 
she had muscle spasms as well as possible disc.  In January 
1996, she continued to experience back pain, shooting down 
both legs.  In September 1997, it was noted that her back was 
normal.  

In September 1998, however, the veteran was again evaluated 
for back pain.  She was 33 weeks pregnant.  She had been 
diagnosed with sciatica.  She had had persistent problems 
since her previous pregnancy, although it was much worse now.  
On examination, she was able to heel and toe walk without 
difficulty, and flexion and extension of the low back were 
normal.  She had mild right sided popliteal compression and 
sciatic tension signs.  It was felt that most of her 
complaints were referable to postural and discogenic type 
back pain.  There was no evidence of herniation or nerve root 
impingement.  

Dr. Lefkowitz noted back pain in February 2001, and referred 
the veteran for physical therapy.  On the physical therapy 
evaluation, she said that back pain had been present since 
foot surgery in 1992.  Over the past 6 months, the pain had 
been worsening.  

In August 2001, the veteran was evaluated by R. VanCourt, 
DPM.  The veteran complained of foot pain, as well as sciatic 
back pain and possible arthritis in the left foot.  No 
opinion as to a relationship was provided.  

On a VA examination in September 2004, the veteran complained 
of constant pain in the feet.  She also reported low back 
pain since 1996, radiating down the right leg.  On 
examination, she walked with a normal gait.  She was able to 
stand on her toes and heels without difficult.  Examination 
of the feet disclosed slight overpronation.  She had normal 
contours of the back, and full range of motion, with 
complaints of pain.  The assessment was bilateral foot pain, 
status post bunionectomy; minor bilateral pes planus; minor 
bilateral foot degenerative joint disease; and mild 
lumbosacral multi-level degenerative disc disease.  It was 
the physician's opinion that the veteran's current back 
condition was not secondary to the veteran's bilateral feet.  
There was no mechanism injury to account for her condition, 
and she walked with a normal gait.  She had evidence of 
primary pathology of the back, including degenerative disc 
disease, which was the cause of her back pain.  

Group Health Cooperative records dated in February 2006 show 
that the veteran complained of a one month low back pain 
exacerbation that she had had intermittently over the years.  
According to a February 2006 physical therapy spine 
evaluation problem history, as trauma description, the 
veteran said that she had foot surgery in 1993, and had had 
intermittent trouble with her back since the surgery.  

Although the veteran contends that her back disability is due 
to her foot problems, which she identifies as including 
conditions such as arthritis, fallen arches, and flat 
feet/pes planus, in addition to bunions, she is service-
connected only for bunions.  She is not service-connected for 
pes planus, over-pronation, or any other condition of the 
foot, except bunions.  The medical records first show low 
back complaints in August 1993, after her May 1992 foot 
surgery, and before the November 1993 foot surgery.  She 
received chiropractic treatment.  Then, during pregnancies in 
1995-1996 and 1998, she again complained of back pain.  It 
was not until 2001 that she related her back pain to the 1992 
surgery.  Moreover, she is not competent, as a layperson, to 
provide an opinion as to a nexus between her service-
connected bunions and a low back disability.  See, e.g., 
Espiritu, supra.  The only medical evidence specifically 
addressing this issue is the VA examination report of 
September 2004, and this examiner found that there was no 
relationship between the foot disability and the back 
disability.  The examiner stated she had a primary back 
disability.  There is no medical evidence contradicting this 
opinion.  Thus, although low back complaints were first 
documented subsequent to the 1992 foot surgery, the symptoms 
were not at that time specifically attributed to the time of 
her foot surgery; it was not until several years later that 
the medical records show the veteran associating the onset 
with the foot surgery.  Moreover, as noted above, medical 
records which consist solely of the veteran's reported 
history, without additional medical commentary, are not 
competent medical evidence.  See LeShore, supra.  Considering 
these factors, the weight of the evidence establishes that 
the veteran's current low back disability developed more than 
one year after service, and is not secondary to or aggravated 
by the service-connected bunions.  The preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  




IV.  Entitlement to a compensable rating pursuant to 38 
C.F.R. § 3.324

As a result of this decision, the veteran has been granted 
10-percent disability ratings for her service-connected 
disabilities.  Consequently, as a compensable rating under 38 
C.F.R. § 3.324 requires that the appellant not be in receipt 
of a compensable rating for any service connected disorder, 
the claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 10 percent rating for post-operative bunion of the left 
foot is granted.

A 10 percent rating for post-operative bunion of the right 
foot is granted.

Service connection for residuals of an injury to the coccyx 
is denied.

Service connection for a back disability is denied.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


